Title: Abigail Adams Smith, obituary notice, 15 August 1813
From: Adams, John Quincy
To: 



August 15th. 1813

In Quincy, on the Sunday morning, Mrs Abigail Smith, consort of the Hon’ William S. Smith, of New york, and only Daughter of his Excellency John Adams, aged 48. Funeral will be this afternoon at 3 oclock, from her Fathers House, when the connection and Friends of the United Families, are respectfully requested to attend the solemnity.
Mrs Smith possessed a mind firm, cultivated and delicate, a temper gentle and sweet; a spirit composed, in difficulty; patient, in suffering; humble, in prosperity; cheerful, in adversity; a demeanor chastened and regulated by clear perceptions of duty and high standards of propriety. As a Child, exemplary of filial reverence; as a Wife, for conjugal tenderness: as a Mother, for parental affection.—Forgetful of herself  and situations only of the happiness of others, it was the effort of her being to please and to support; comfort and to bless.—Her death, in unison with such a life, was full of resignation and hope. She departed, expressing her strong confidence of a Blessed immortality through the merits of her Lord and Saviour Jesus Christ, and her gratitude, that she had been permitted to close her days in the mansion of her Father, sur surrounded by her venerable parents, her husband, Children, and dearest relatives.
There are no consolations for the death of such a person, but those which religion proffers. And religion forbids us to lament, except on account of the bereavement of friends, the transition of a spirit so elevated and pure to the places, prepared for its eternal felicity and reward.
“Heaven lifts its everlasting portals high,
And bids the pure in heart behold their God.”
